In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                               No. 12-99V
                                          (Not to be published)

*****************************
                                             *
KATIE ROBERTS, as parent and guardian of her *
daughter, E.M.R.,                            *
                                             *                            Filed: August 3, 2015
                  Petitioner,                *
                                             *                            Decision by Stipulation; Attorney’s
              v.                             *                            Fees & Costs
                                             *
SECRETARY OF HEALTH AND                      *
HUMAN SERVICES,                              *
                                             *
                  Respondent.                *
                                             *
*****************************

Diana L. Stadelnikas Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner

Justine Walters, U.S. Dep’t of Justice, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION1

        On February 10, 2012, Katie Roberts filed a petition as parent and guardian of her daughter,
E.M.R., seeking compensation under the National Vaccine Injury Compensation Program. On
December 12, 2014, Petitioner moved for a Decision on the Record. I issued a decision dismissing
the case for insufficient proof on January 16, 2015.

       On July 31, 2015, counsel for both parties filed a joint stipulation, in regards to attorney’s
fees and costs. The parties have stipulated that Petitioner’s counsel should receive a lump sum of
$33,364.54, in the form of a check payable to Petitioner and Petitioner’s counsel. This amount

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
represents a sum to which Respondent does not object. In addition, and in compliance with General
Order No. 9, Petitioner has represented that she did incur any reimbursable costs in proceeding on
this petition.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award should be made in the form of a check in the amount of $33,364.54 payable jointly to
Petitioner and Petitioner’s counsel, Diana L. Stadelnikas Sedar, Esq. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.